DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideal without significantly more. 
101 Analysis – Step 1
Claim 17-20 is directed to a computing device which is an apparatus. Therefore, claims 17-20 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 17 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.
Claim 17 recites: “determine a swatch displayed by the presentation device based on the wireless transmission of data”.
This limitation, as drafted, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be 
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claim recites the additional element of a computing device, presentation device, receive a wireless transmission of data and provide for display information for the swatch.
The claimed computing device and presentation device are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. In addition, receiving a wireless transmission of data from a presentation device is recited at a high level of generality (the general means of receiving data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, providing for display information for the swatch is also recited at a high level of generality (the general means of displaying information) and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Referring to the computing device and presentation device, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Referring to the receiving of a wireless transmission of data the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Dependent claims 18-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 18-20 are not patent eligible under the same rationale as provided for in the rejection of [independent claim].
Therefore, claim(s) X-Y is/are ineligible under 35 USC §101.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the label as recited in claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16  and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the swatch is positively recited in combination with the computing presentation device. Line 3 recites “a swatch securing system adapted for securing a swatch” which implies the swatch is not part of the claimed invention. However, line 5 appears to claims the identifying information of the label with respect to the swatch. Please clarify whether the claim is directed to the combination presentation device and swatch or the sub-combination of the presentation device. 
Similarly, regarding claim 3, it is unclear if the swatch is positively recited in combination with the computing presentation device. Claim 3 appears to further limit the structure of the swatch.
Regarding claim 6, the phrase “the third layer” lacks antecedent basis.
Regarding claim 6, it is unclear if the opening recited on line 2 refers to the swatch display opening recited in claim 1, line 2 or the opening recited in claim 6, line 1.
Regarding claim 7, the phrase “the second layer” lacks antecedent basis.
Regarding claim 9, it is unclear if the swatch is positively recited in combination with the computing presentation device. Line 4 recites “a swatch securing system adapted for securing a swatch” which implies the swatch is not part of the claimed invention. However, line 6 appears to claims the identifying information of the label with respect to the swatch. Please clarify whether the claim is directed to the combination.
Regarding claim 10, the phrase “the received wireless transmission of data” lacks antecedent basis.
Similarly, regarding claim 12, it is unclear if the swatch is positively recited in combination with the computing presentation device. Claim 12 appears to further limit the structure of the swatch.
Regarding claim 15, the phrase “the third layer” lacks antecedent basis.
Regarding claim 16, the phrase “the second layer” lacks antecedent basis.
Regarding claim 18, it is unclear if the “presentation device” (line 4) is the same as one of the “plurality of presentation devices” (line 2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al., US 2012/0127211.
Forster teaches a graphic medic display device (presentation device) 100 comprising: a frame having a display opening (¶0024); a swatch secured within the display opening; and a transmitter 106 within a transmitter housing (aperture in panel 104), wherein said transmitter 106 is adapted for wireless transmission of data identifying the swatch secured in the swatch securing system (¶0025).
A computing device (mobile phone) configured to: receive a wireless transmission of data from a presentation device 100; determine a swatch displayed by the presentation device based on the wireless transmission of data; and provide for display information for the swatch. The mobile phone corresponds to the claim computing device configured to: receive the wireless transmission of data from the presentation device; and provide for display at least a portion of the wireless transmission of data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., US 2012/0127211 in view of Broehl et al., US 2009030960
Regarding claim 1 and 5, Forster et al. teaches a graphic medic display device (presentation device) 100 comprising: a frame display opening (¶0024) in a forward facing surface 104; a swatch securing system(adhesive or magnet, ¶0024) adapted for securing a swatch 108 within the swatch display opening; and a transmitter 106 within a transmitter housing (aperture in panel 104), wherein said transmitter 106 is adapted for wireless transmission of data identifying the swatch secured in the swatch securing system (¶0025).

    PNG
    media_image1.png
    383
    470
    media_image1.png
    Greyscale

Forster et al. does not teach a label.
Broehl et al. teaches a picture storage unit comprising a frame 60 comprising an opening for displaying an item such as a swatch, a means for securing the item within the picture frame and a label 18 including identifying information regarding the item displayed in the frame (¶0034).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the display device taught by Forster with the label taught by Broehl et al. to provide a means to record information about the contents of the frame.
Regarding claim 2, Forster teaches a first layer 102 comprising the forward facing surface and a backward facing surface; a second layer 104 comprising a forward facing surface configured to engage the backward facing surface of the first layer 102; and a third layer 110 comprising a forward facing surface configured to engage the backward facing surface of the second layer 104.
Regarding claim 3, Forster teaches the swatch 108 comprises a first surface and a second surface, wherein the first surface engages the backward facing surface of the first layer 102.
Regarding claim 5, Forster teaches the data identifying the swatch comprises a plurality of characteristics of the swatch secured in the swatch securing system (¶0025).
Regarding claim 8, Forster teaches the wireless transmitter (electronic communication device) 106 can communicate with electronic devices such as mobile phones being used by the viewers of display device 100. The “electronic communication device 106 can transfer information to the viewers' electronic devices, for instance data, music, or video related to the graphic media being displayed by display device 100.”
Forster does not teach the display information comprises at least one of manufacture information, material information, color information, material maintenance information, and material cleaning information. However, the mobile phone does have the ability to display a verity of data, music, or video related to the display device. It would have been obvious to display any desired information about the swatch (graphic layer) as a matter of design. “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (See MPEP 2112.01).
Regarding claim 9, Forster teaches the wireless transmitter (electronic communication device) 106 can communicate with electronic devices such as mobile phones being used by the viewers of display device 100 (¶0025). The mobile phone corresponds to the claim computing device configured to: receive the wireless transmission of data from the presentation device; and provide for display at least a portion of the wireless transmission of data.
Regarding claim 11, Forster teaches a first layer 102 comprising the forward facing surface and a backward facing surface; a second layer 104 comprising a forward facing surface configured to engage the backward facing surface of the first layer 102; and a third layer 110 comprising a forward facing surface configured to engage the backward facing surface of the second layer 104.
Regarding claim 12, Forster teaches the swatch 108 comprises a first surface and a second surface, wherein the first surface engages the backward facing surface of the first layer 102.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., US 2012/0127211.
Forster teaches the wireless transmitter (electronic communication device) 106 can communicate with electronic devices such as mobile phones being used by the viewers of display device 100. The “electronic communication device 106 can transfer information to the viewers' electronic devices, for instance data, music, or video related to the graphic media being displayed by display device 100.”
Forster does not teach the display information comprises at least one of manufacture information, material information, color information, material maintenance information, and material cleaning information. However, the mobile phone does have the ability to display a verity of data, music, or video related to the display device. It would have been obvious to display any desired information about the swatch (graphic layer) as a matter of design. “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (See MPEP 2112.01).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631